Exhibit 10.4

 

 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT (this “Agreement”) is made as of December 8, 2017
(the “Effective Date”), between Hale Partnership Fund, L.P., a Delaware limited
partnership (the “Buyer”), TALANTA Fund, L.P., a Delaware limited partnership
(the “Selling Stockholder”), TALANTA Investment Group, LLC, a Delaware limited
liability company and general partner of the Selling Stockholder (the “TALANTA
GP”), and Justyn R. Putnam, investment manager and managing member of the
TALANTA GP (“Putnam” and, collectively with the Selling Stockholder and the
TALANTA GP, the “Putnam Parties”). The Buyer and the Putnam Parties may be
collectively referred to herein as the “Parties”, or individually as a “Party”.
Stanley Furniture Company, Inc. (the “Company”) hereby joins as a party to this
Agreement solely with respect to ARTICLE 4 of this Agreement.

 

WITNESSETH:

 

WHEREAS (i) the Selling Stockholder wishes to sell certain shares of common
stock, par value $0.02 per share, of the Company (the “Common Stock”), (ii) the
Buyer wishes to purchase such shares of Common Stock from the Selling
Stockholder, (iii) Putnam has agreed to resign from the Board of Directors of
the Company (the “Board”), (iv) a majority of the disinterested members of the
Board have approved the transactions contemplated herein in accordance with
Section 203 of the Delaware General Corporation Law (“Section 203”), and (v) in
connection with the foregoing, the parties hereto have agreed to such other
matters as set forth herein, in each case upon the terms and subject to the
conditions hereinafter set forth.

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

ARTICLE 1
Purchase and Sale

 

SECTION 1.01. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, at the Closing (defined below), (a) the Selling Stockholder
shall sell, transfer and deliver to the Buyer, free and clear of all security
interests, claims, liens, equities or other encumbrances, 740,896 shares of
Common Stock (the “Shares”) at a purchase price of $0.98 per share, for an
aggregate purchase price of $726,078.08 (the “Purchase Price”), and (b) the
Buyer shall purchase and acquire the Shares from the Selling Stockholder in
exchange for the payment by the Buyer of the Purchase Price, pursuant to
Section 1.02(b).

 

SECTION 1.02. Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place within seven business days following the Effective
Date (the date on which the Closing actually occurs being the “Closing Date”).
At or immediately prior to the Closing, (a) the Selling Stockholder shall
(i) cause the Shares to be transferred by its broker to the Buyer’s account with
the Buyer’s broker identified by the Buyer to the Selling Stockholder in writing
on the Effective Date and (ii) deliver or cause to be delivered to the Buyer a
duly completed and executed original copy of Internal Revenue Service Form W-9
for the Selling Stockholder and (b) the Buyer shall deliver to the Selling
Stockholder the Purchase Price by wire transfer of immediately available funds
to an account specified by the Selling Stockholder in writing on the Effective
Date.

 

SECTION 1.03. Certain Tax Matters. The Buyer shall pay the Purchase Price to the
Selling Stockholder free and clear of, and without reduction or withholding for,
any taxes.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 2
Representations, Warranties and Covenants of the Putnam Parties

 

SECTION 2.01. Representations and Warranties of the Selling Stockholder. The
Selling Stockholder represents and warrants to the Buyer as of the Effective
Date and as of the Closing Date as follows:

 

(a)     Authorization. The Selling Stockholder has full right, power and
authority to enter into this Agreement and to perform its obligations hereunder.
This Agreement has been duly authorized, executed and delivered by the Selling
Stockholder.

 

(b)     No Conflicts. The execution and delivery by the Selling Stockholder of,
and the performance by the Selling Stockholder of its obligations under, this
Agreement will not (a) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Selling Stockholder is a party or by which the Selling Stockholder is
bound or to which any of the property or assets of the Selling Stockholder is
subject, (b) result in any violation of the provisions of the limited liability
company agreement, limited partnership agreement, charter, bylaws or similar
organizational documents of the Selling Stockholder or (c) result in the
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory agency, except in the case
of clauses (a) and (c) for any such conflict, breach, violation or default that
would not, individually or in the aggregate, have a material adverse effect on
the ability of the Selling Stockholder to perform the transactions contemplated
by this Agreement.

 

(c)     Title to Shares. The Selling Stockholder has valid title to the Shares
on the Closing Date, free and clear of all security interests, claims, liens or
other encumbrances.

 

(d)     Receipt of Information. The Selling Stockholder has received all the
information it considers necessary or appropriate for deciding whether to
dispose of the Shares. The Selling Stockholder has had an opportunity to ask
questions and receive answers from the Buyer regarding the terms and conditions
of the Buyer’s purchase of the Shares and the business and financial condition
of the Buyer and to obtain additional information (to the extent the Buyer
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access. The Selling Stockholder has not received, or is not
relying on, any representations or warranties from the Buyer, other than as
provided herein. The Selling Stockholder acknowledges and understands that the
Buyer may possess material nonpublic information regarding the Company that is
unknown to the Selling Stockholder or that may be different than that known to
the Selling Stockholder that may impact the value of the Shares, and that the
Buyer is not disclosing such information to the Selling Stockholder. The Selling
Stockholder understands, based on its experience, the disadvantage to which it
may be subject due to any disparity of information that may exist between the
Selling Stockholder and the Buyer, and, notwithstanding any such disparity, the
Selling Stockholder has deemed it appropriate to enter into this Agreement and
perform its obligations hereunder.

 

SECTION 2.02. Resignation of Putnam from the Board. Concurrent with the Closing,
Putnam will, and hereby does, resign from the Board, effective as of the
Closing.

 

SECTION 2.03. Putnam Parties Acknowledgement and Agreement regarding 2016
Agreement. Each of the Putnam Parties hereby acknowledges and agrees that as of
the Closing, by virtue of the transactions contemplated herein, it will cease to
have any rights under that certain agreement dated January 7, 2016 among the
Company, the Buyer and certain of its affiliates, the Putnam Parties and certain
other stockholders of the Company named therein (as amended, the “2016
Agreement”), including but not limited to the right to recommend a substitute
director for consideration and appointment by the Board pursuant to Section 1(f)
of the 2016 Agreement; provided, however, that the last sentence of Section 1(b)
of the 2016 Agreement shall remain in full force and effect in accordance with
its terms.

 

2

--------------------------------------------------------------------------------

 

 

ARTICLE 3
Representations and Warranties of the Buyer

 

The Buyer hereby represents and warrants to the Selling Stockholder as of the
Effective Date and as of the Closing Date as follows:

 

SECTION 3.01. Authorization. The Buyer has full right, power and authority to
enter into this Agreement and to perform its obligations hereunder. This
Agreement has been duly authorized, executed and delivered by the Buyer.

 

SECTION 3.02. No Conflicts. The execution and delivery by the Buyer of, and the
performance by the Buyer of its obligations under, this Agreement will not
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Buyer is a
party or by which the Buyer is bound or to which any of the property or assets
of the Buyer is subject, (b) result in any violation of the provisions of the
limited partnership agreement, charter, bylaws or similar organizational
documents of the Buyer or (c) result in the violation of any law or statute or
any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory agency, except in the case of clauses (a) and (c) for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, have a material adverse effect on the ability of the Buyer to
perform the transactions contemplated by this Agreement.

 

SECTION 3.03. Receipt of Information. The Buyer has received all the information
it considers necessary or appropriate for deciding whether to purchase the
Shares. The Buyer has had an opportunity to ask questions and receive answers
from the Selling Stockholder regarding the terms and conditions of the Buyer’s
purchase of the Shares and the business and financial condition of the Selling
Stockholder and to obtain additional information (to the extent the Selling
Stockholder possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to it or to which it had access. The Buyer has not received, or is not relying
on, any representations or warranties from the Selling Stockholder, other than
as provided herein. The Buyer acknowledges and understands that the Selling
Stockholder may possess material nonpublic information regarding the Company
that is unknown to the Buyer or that may be different than that known to the
Buyer that may impact the value of the Shares, and that the Selling Stockholder
is not disclosing such information to the Buyer. The Buyer understands, based on
its experience, the disadvantage to which it may be subject due to any disparity
of information that may exist between the Selling Stockholder and the Buyer,
and, notwithstanding any such disparity, the Buyer has deemed it appropriate to
enter into this Agreement and perform its obligations hereunder.

 

ARTICLE 4
Company Representations and Agreements

 

To induce the Parties to enter into the transactions contemplated herein, and
with the understanding of the Parties and the Company that no Article of this
Agreement other than this ARTICLE 4 shall apply to the Company, the Company
hereby represents, warrants and agrees as follows:

 

SECTION 4.01. Section 203. The Board has adopted a resolution, a copy of which
is attached hereto as Exhibit A, pursuant to which the Board approved the
transactions contemplated herein pursuant to Section 203.

 

SECTION 4.02. 2016 Agreement. The Company acknowledges that, upon the
consummation of the transactions contemplated herein, the Buyer and the Company
shall continue to be bound by the terms of the 2016 Agreement, including but not
limited to the Buyer’s right to recommend a substitute director for
consideration and appointment by the Board pursuant to Section 1(f) of the 2016
Agreement, without any change or effect thereto by virtue of the transactions
contemplated herein other than the removal of the Putnam Parties’ rights thereto
and thereunder. The Company acknowledges and agrees that (a) none of the Putnam
Parties or any of their affiliates shall have any further obligations under the
2016 Agreement and (b) the last sentence of Section 1(b) of the 2016 Agreement
shall remain in full force and effect in accordance with its terms.

 

3

--------------------------------------------------------------------------------

 

 

ARTICLE 5
General Provisions

 

SECTION 5.01. Termination. This Agreement may be terminated and the transactions
contemplated by it abandoned before the Closing pursuant to the written consent
of all of the Parties at any time prior to the Closing.

 

SECTION 5.02. Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any of the
Parties hereto without the prior written consent of all of the other Parties
hereto, and any such assignment without such prior written consent shall be null
and void. Subject to the preceding sentence, this Agreement and all of its
provisions shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

 

SECTION 5.03. Amendment; Waiver. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the Parties
hereto.

 

SECTION 5.04. Notice.  All notices, demands or other communications to be given
or delivered under or by reason of this Agreement shall be in writing and shall
be deemed to have been duly given if mailed or transmitted and confirmed by any
standard form of telecommunication. Notices to the Buyer shall be given to
Steven A. Hale II, 6100 Fairview Road, Suite 620, Charlotte, NC 28210, with a
copy to (which shall not constitute notice) Moore & Van Allen PLLC, 100 N. Tryon
Street, Charlotte, North Carolina 28202 (fax: (704) 339-5858), Attention: Ryan
M. Smith, Esq.  Notices to the Putnam Parties shall be given to Justyn R.
Putnam, 401 N. Tryon Street, 10th Floor, Charlotte, NC 28202, with a copy to
(which shall not constitute notice) Thompson Hine LLP, 3900 Key Center, 127
Public Square, Cleveland, OH 44114, Attn:  Derek D. Bork, Esq.

 

SECTION 5.05. Third Parties. Nothing in this Agreement, expressed or implied, is
intended, or shall be construed, to confer upon or give to any person or entity
other than the Parties hereto and their successors or permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

SECTION 5.06. Governing Law. This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina applicable
to agreements made and to be performed in such state.

 

SECTION 5.07. Exclusive Jurisdiction; Waiver of Jury Trial.

 

(a)     Each of the Parties hereto irrevocably submits to the exclusive
jurisdiction of (i) the Supreme Court of the State of North Carolina,
Mecklenburg County, and (ii) United States District Court for the Western
District of North Carolina, for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each of the Parties hereto agrees to commence any action, suit or proceeding
relating hereto either in the United States District Court for the Western
District of North Carolina or if such suit, action or other proceeding may not
be brought in such court for jurisdictional reasons, in the Supreme Court of the
State of North Carolina, Mecklenburg County. Each of the Parties hereto further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth in Section 5.04
shall be effective service of process for any action, suit or proceeding in
North Carolina with respect to any matters to which it has submitted to
jurisdiction in this clause. Each of the Parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (i) the Supreme Court of the State of North Carolina, Mecklenburg
County, or (ii) the United States District Court for the Western District of
North Carolina, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

 

4

--------------------------------------------------------------------------------

 

 

(b)     To the fullest extent permitted by law, each Party hereto waives any and
all rights such Party may have to a jury trial with respect to any dispute
arising under this Agreement or the transactions contemplated hereby.

 

SECTION 5.08. Remedies. The Parties hereto acknowledge that money damages may
not be an adequate remedy for any breach or threatened breach of the provisions
of this Agreement and that any Party may, in its sole discretion, apply to any
court of law or equity of competent jurisdiction (without posting any bond or
deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

 

SECTION 5.09. Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements, promises, covenants,
arrangements, communications, term sheets, memoranda of understanding, letters
of intent, representations or warranties, whether oral or written, by any Party
or any officer, employee or representative of any Party. This Agreement is
intended to define the full extent of the legally enforceable undertakings,
representations and warranties of the Parties hereto in respect of the
transactions contemplated hereby, and no promise, statement, representation or
warranty, express or implied, written or oral, which is not set forth explicitly
in this Agreement is intended by any Party to be legally binding. Each of the
Parties acknowledges that in deciding to enter into this Agreement and to
consummate the transactions contemplated hereby, it has not relied upon any
statements, representations or warranties, express or implied, written or oral,
other than those explicitly set forth herein.

 

SECTION 5.10. Further Assurances. Each of the Parties hereto shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

 

SECTION 5.11. Survival of Representations and Warranties. All representations
and warranties contained herein or made in writing by any Party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

 

SECTION 5.12. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in the applicable jurisdiction, and this Agreement shall be reformed
to the minimum extent necessary so that this Agreement may be construed and
enforced in such jurisdiction to the maximum extent that such illegal or
unenforceable provision may be enforced.

 

SECTION 5.13. Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

SECTION 5.14. Counterparts. This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

5

--------------------------------------------------------------------------------

 

 

SECTION 5.15. Expenses. Each of the Parties hereto shall bear its own expenses
in connection with the drafting, negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

 

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

BUYER:

 
HALE PARTNERSHIP FUND, L.P.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven A. Hale II

 

 

Name:

Steven A. Hale II

 

 

Title:

Manager

 

               

 

 

PUTNAM PARTIES:

 

TALANTA FUND, L.P.
            By: 

TALANTA Investment Group, LLC

its General Partner
              By: /s/ Justyn R. Putnam        Name: Justyn R. Putnam      
Title: Managing Member  

 

 

TALANTA INVESTMENT GROUP, LLC

 

 

 

 

 

 

By:

/s/ Justyn R. Putnam  

 

 

Name: 

Justyn R. Putnam

 

 

Title: 

Managing Member

 

                  /s/ Justyn R. Putnam     JUSTYN R. PUTNAM                    
      COMPANY:           STANLEY FURNITURE COMPANY, INC.             By:  /s/
Anita W. Wimmer     Name: Anita W. Wimmer      Title: VP – Finance/Corporate
Controller  

 

 

 

[Signature Page to Share Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Board Resolution

 

[To Be Attached]

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Board of Directors is considering having Stanley Furniture Company,
Inc. (the “Company”) join, solely with respect to Article 4, a Share Purchase
Agreement (the “Share Purchase Agreement”) between Hale Partnership Fund, L.P.
(the “Buyer”), TALANTA Fund, L.P. (the “TALANTA Fund”), TALANTA Investment
Group, LLC, general partner of the TALANTA Fund (the “TALANTA GP”), and Justyn
R. Putnam, investment manager and managing member of the TALANTA GP,
substantially in the form attached hereto; and

 

WHEREAS, the Board of Directors deems and declares it to be advisable and in the
best interests of the Company and its stockholders that (i) the transactions
contemplated by the Share Purchase Agreement (the “Transactions”) be approved
pursuant to Section 203 of the Delaware General Corporation Law, (ii) the Buyer
not be considered an “interested stockholder” as a result of the Transactions
and (iii) the restrictions of Section 203 of the Delaware General Corporation
Law not apply to the Buyer as a result of the Transactions.

 

NOW THEREFORE LET IT BE:

 

RESOLVED, that the Share Purchase Agreement, be, and hereby is, approved;

 

RESOLVED, that the Buyer not be considered an “interested stockholder” as a
result of the Transactions and that the restrictions of Section 203 of the
Delaware General Corporation Law not apply to the Buyer as a result of the
Transactions;

 

RESOLVED, that the Transactions be, and hereby are, approved pursuant to Section
203 of the Delaware General Corporation Law;

 

RESOLVED, that the Chairman of the Board, the President and Chief Executive
Officer, and the Vice President – Finance/Controller (each such person an
“Authorized Officer”) be, and each of them hereby is, authorized and empowered
to execute and deliver the Share Purchase Agreement in the name and on behalf of
the Company with such additions, deletions or changes therein as the Authorized
Officer executing the same shall approve (the execution and delivery thereof by
any such Authorized Officer to be conclusive evidence of his or her approval of
any such additions, deletions or changes);

 

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized and empowered to prepare, execute and file, or cause to be prepared,
executed and filed, all reports, schedules, statements, documents and
information required to be filed pursuant to the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder, if any,
in connection with any of the Transactions, including, without limitation,
reports relating to certain current events on Form 8-K and any amendments
thereto;

 

RESOLVED, that any action taken by any Authorized Officer or other officer of
the Company pursuant to the authority conferred by the Board of Directors under
any of the foregoing resolutions (including, without limitation, the execution
and delivery of any agreement or instrument in the name and on behalf of the
Company) shall conclusively evidence the due authorization thereof by the
Company.

 